 


109 HR 588 IH: To take certain steps toward recognition by the United States of Jerusalem as the capital of Israel.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 588 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Reynolds (for himself, Mr. Cantor, Mr. Lincoln Diaz-Balart of Florida, Mr. Engel, Mr. Fossella, Mr. Franks of Arizona, Mr. Holden, Mrs. Kelly, Mr. King of Iowa, Mr. Kirk, Mr. Linder, Mrs. McCarthy, Mr. McNulty, Mr. Manzullo, Mr. Norwood, Mr. Pallone, Mr. Porter, Mr. Rothman, Mr. Saxton, Mr. Sessions, Mr. Shadegg, Mr. Shays, Mr. Shimkus, Mr. Souder, Mr. Terry, and Mr. Wamp) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To take certain steps toward recognition by the United States of Jerusalem as the capital of Israel. 
 
 
1.United States policy regarding Jerusalem as the capital of Israel 
(a)Limitation on operation of consulate in JerusalemNotwithstanding any other provision of law, the United States shall not operate a United States consulate or diplomatic facility in Jerusalem, Israel, unless such consulate or diplomatic facility is under the supervision of the United States Ambassador to Israel. 
(b)Identification of Jerusalem as the capital of Israel in official Government documentsNotwithstanding any other provision of law, any official document of the United States Government which lists countries and their capital cities shall identify Jerusalem as the capital of Israel. 
(c)Record of place of birth as Israel for passport purposesFor purposes of the registration of birth, certification of nationality, or issuance of a passport of a United States citizen born in the city of Jerusalem, the Secretary of State shall, upon the request of the citizen or the citizen’s legal guardian, record the place of birth as Israel. 
 
